Citation Nr: 1307633	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  04-42 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1973 to September 1975 with additional periods of service in the National Guard. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims of entitlement to service connection for PTSD and diabetes mellitus.

In October 2007, the Veteran presented testimony in a central office hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.  

In June 2008 and March 2010, the Board remanded the claims for further development, and the matter has been returned to the Board for appellate consideration. 

The Board observes that in March 2011, the Veteran submitted evidence in support of his claims without any indication that he was waiving consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  However, as this matter is being remanded, the AOJ will be given an opportunity to review the additional evidence in the first instance.  38 C.F.R. § 20.1304(c) (2012). 

The Board notes that the Veteran's specific claim related to service connection for PTSD.  During the pendency of this appeal, a Court of Appeals for Veterans Claims (Court) decision held that a veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence of record reflects that the Veteran has been diagnosed with various psychiatric disorders, to include PTSD, an adjustment disorder, and depression.  Accordingly, the Board has recharacterized the issue as service connection for an acquired psychiatric disability, to include PTSD. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to attempt to obtain additionally identified medical records and to obtain medical opinions.

In an April 2011 statement, the Veteran indicated that there were outstanding treatment records from the Shoals VA Medical Center.  A review of the claims folder reveals that treatment records dated up to 2010 have been associated with the claims folder.  As the above described VA records are constructively of record, they must be secured and associated with the claims file on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2012).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. 
§ 3.159(c) (4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

As noted above, the record shows that the Veteran has been diagnosed with various psychiatric disorders.  Additionally, the Veteran has linked PTSD to service events, specifically to verbal harassment from a first sergeant while stationed in Okinawa, Japan during active duty.  He also indicated that due to the fear and abuse from this harassment, he was unable to perform his duties and self-medicated with substances (i.e. alcohol and drugs) to calm his nerves, and that he continued to abuse substances abuse after service discharge.  In support of his assertions, the Veteran has submitted a statement dated in November 2008 from a fellow service-member who recalled the racially charged statements made by the first sergeant toward the Veteran and others.  In this regard, the Board notes that both the Veteran and his fellow service-member are competent to state that what happened during service.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  As the Veteran has not been afforded an examination to determine the nature and etiology of any of his current psychiatric disorders, he must be provided such an examination on remand.  

As to the claim for service connection for diabetes mellitus, the Veteran has asserted that the stress of military service is related to his development of the disability.  He essentially contends that it is secondary to an acquired psychiatric disorder.  On remand, the Veteran must be provided an examination to determine the nature and etiology of his diabetes mellitus, to specifically determine whether it is aggravated by any acquired psychiatric disability.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation).   See also 38 C.F.R. § 3.310 (2012).  

Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (as in effect prior to October 10, 2006).  [The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Because the Veteran submitted his claim in August 2003, prior to October 10, 2006 (the effective date of the amended provisions), the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  See 38 C.F.R. § 3.310 (2012); Allen supra; see also generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records, to specifically include but not exclusive of those from the Shoals VA Medical Center, dated from 2010.  All efforts to obtain the additional evidence must be documented in the claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims files.   

2. Schedule the Veteran for an examination to determine the nature and etiology of any current acquired psychiatric disability, to include PTSD.  The claims file, and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.

a.  Based on examination findings, historical records, and medical principles, the examiner must give a medical opinion, with full rationale, as to whether the Veteran currently has PTSD under DSM IV.  

b.  If a diagnosis of PTSD is deemed appropriate, the examiner should opine whether it is as likely as not (a 50 percent or greater probability) that PTSD is related to any in-service experience described by the Veteran  (e.g. verbal harassment by a first sergeant).  

c.  For any other psychiatric disorder or disorders diagnosed, the examiner should opine whether it is as likely as not (a 50 percent or greater probability) that the current disorder was in whole or part the result of the claimed in-service incident or is otherwise attributable to service. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

In rendering the opinion, the examiner must consider the Veteran's statements regarding his in-service harassment and symptoms during service (i.e. substance abuse).  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a Veteran's report of in-service injury and instead relied on the lack of evidence in the service treatment records to provide a negative opinion). 

3. Schedule the Veteran for an examination to ascertain the nature and etiology of his current diabetes mellitus.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

a. The examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that diabetes mellitus was caused or is aggravated by any acquired psychiatric disability.  

b. If the examiner determines that the Veteran's diabetes mellitus is aggravated (i.e., permanently worsened) by an acquired psychiatric disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995). 

c. The examiner should also provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that diabetes mellitus is related to service. 

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

4. After completing the requested actions, and any additional notification and/or development warranted, the RO/AMC must readjudicate the Veteran's claims based on all of the evidence of record since the claims were last adjudicated in March 2011.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. P. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


